Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Steven Glenn Johnson appeals the district court’s orders granting North Carolina’s motion to set aside entry of default judgment and denying Johnson’s ancillary motions; denying Johnson’s motion to alter or amend that judgment and his companion motion; directing Johnson to file proof of service upon North Carolina by a certain date; dismissing Johnson’s complaint without prejudice for failure to timely serve process; and denying Johnson’s motion to alter or amend that judgment. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm the district court’s rulings in the disputed orders. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED